Citation Nr: 0000342	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-24 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including due to Agent Orange or other herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied the benefits sought in April 
1997, and the veteran appealed.  


FINDINGS OF FACT

1.  The veteran did not have active service in Vietnam during 
the Vietnam era.

2.  Peripheral neuropathy was initially identified in 
February 1992.

3.  No medical or other competent evidence has been submitted 
indicating that currently diagnosed peripheral neuropathy was 
incurred in service, including as a result of in-service 
exposure to Agent Orange or other herbicides.


CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy, 
including due to Agent Orange or other herbicide exposure, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, essentially, that while he was at 
Ellison Field in Pensacola, Florida, during service, the 
helicopter landing area was sprayed with some type of 
herbicide because there was a problem with grass and weeds 
growing where the helicopters were supposed to land.  He 
further stated that he was exposed to the chemicals for three 
to four hours, because he was an air crewman who had to work 
in the landing area right after the spraying occurred.  The 
herbicide, according to the veteran, caused a rash on his 
neck and on the back of his hands, and he went to sick bay, 
where they treated him for the flu and gave him Darvon(r) for 
his headache.  The symptoms lasted for over two months, 
according to the veteran's report.  

The veteran further contends that his symptoms recurred 
recently, and he feels that recently diagnosed peripheral 
neuropathy is due to his claimed herbicide exposure during 
service.  

In the interest of clarity, the factual background of this 
case will be reviewed.  The pertinent law and VA regulations 
will be discussed.  Finally, the Board will analyze the 
veteran's claim and render a decision.

Factual background

There is no record of exposure to herbicides during service.  
The veteran did not serve in Vietnam or elsewhere in 
southeast Asia.

Service medical records contain no reference to neurological 
complaints or problems.  On service discharge examination in 
November 1968, clinically, the veteran was normal 
neurologically.  

A February 1992 VA treatment record contains the first 
reference of record to peripheral neuropathy.  
Electrodiagnostic testing in October 1996 revealed mild 
sensorimotor polyneuropathy.  

VA and private medical records since February 1992 show that 
a number of possible causes for the veteran's peripheral 
neuropathy have been suspected.  Some medical records tend to 
attribute it to alcohol abuse (April 1997 private medical 
record), and hypertriglyceridemia (May 1997 VA medical 
record).  The possibility of peripheral neuropathy being 
caused by arsenic intoxication or a chronic Guillain-Barre 
disease has been considered (October 1996 VA medical record).  

The peripheral neuropathy has been also been characterized as 
idiopathic  in nature (i.e., April 1997 private medical 
record).  

A September 1996 VA Agent Orange exposure work-up medical 
record notes the veteran's history of being exposed to an 
experimental unknown defoliant in 1966 or 1967, and his 
recollection of symptoms including a sore throat, headache, 
and rash of his neck and hands at that time, and of treatment 
for a lung infection immediately after the exposure.  The 
veteran now had a polyneuropathy and had heard of a link 
between Agent Orange exposure and neuropathies.  He stated 
that his symptoms began in December 1993 when his feet and 
knees began to feel numb and tingly.  After examination and 
laboratory studies, the impressions were mixed axonal 
demyelinating sensorimotor polyneuropathy of undetermined 
cause; and a history of some sort of chemical exposure while 
serving in the military.

Pertinent law and regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease which was incurred or aggravated in 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1999).  

Where certain diseases, such as those affecting the organic 
nervous system, are manifested to a compensable degree within 
the initial post-service year, service connection may be 
granted on a presumptive basis. 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that veterans who served on active duty in Vietnam during the 
Vietnam era and develop specified diseases are presumed to 
have been exposed to Agent Orange or similar herbicides.  See 
McCartt v. West, 12 Vet. App. 164, 168 (1999).  The 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to specified herbicide agents.  Such diseases 
include acute or subacute peripheral neuropathy.  For the 
purposes of that regulation, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).

In Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
the United States Court of Appeals for the Federal Circuit 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam (see 38 C.F.R. § 
3.309(e)), but must also determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran does not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude him from 
establishing service connection.  He may alternatively 
establish service connection by way of proof of actual direct 
causation, showing exposure to Agent Orange during service 
and that it caused current disabilities.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).  However, for direct service 
connection, where the dispositive issue involves a question 
of medical causation (such as whether a condition claimed is 
the result of active service in the military), then competent 
medical or other probative evidence is necessary to render 
the claim plausible or well grounded.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Well-grounded claims

With respect to a service connection claim, the threshold 
question is whether the veteran has presented evidence of a 
well-grounded claim.  The Court has defined a well-grounded 
claim as a claim which is plausible, that is, one which is 
meritorious on its own or capable of substantiation.  If the 
veteran has not filed such a claim, the appeal must fail.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
his claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim for service connection to be well-
grounded, there must be (1) competent medical evidence of 
current disability; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertions 
are inherently incredible or the facts asserted are beyond 
the competence of the person making the assertions.  See King 
v. Derwinski, 5 Vet. App. 19, 21 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

If the veteran has not submitted evidence of a well-grounded 
claim, there is no VA duty to assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Analysis

The veteran in essence contends that service connection is 
warranted for peripheral neuropathy as the result of exposure 
to herbicides during his service.

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (medical and some lay evidence); and of 
a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The first prong of the Caluza well groundedness test, current 
disability, is met, as there is competent medical evidence of 
current chronic peripheral neuropathy disability, as 
reflected by the 1996 medical evidence diagnosing mild 
peripheral neuropathy.   

The second prong of Caluza, in-service incurrence, is not 
met.  There is no evidence that the veteran was exposed to 
any herbicide during service.  The veteran alleges that he 
was exposed to some unknown chemical during service, which he 
presumes to have been a "herbicide".  The term "herbicide 
agent" however, is specifically defined in the law and 
regulation as a chemical in an herbicide used in the Republic 
of Vietnam beginning on January 9, 1962 and ending on May 7, 
1975, specifically 2,4-D; 2,4,5-T and its concomitant TCDD; 
cacodylic acid; and picloram.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307.  

Prong two of Caluza is not met under 38 C.F.R. § 3.309(e), as 
service in Vietnam during the Vietnam Era is not shown.  The 
veteran's DD Form 214 indicates that he had no foreign 
service, and he does not contend otherwise.  

The veteran, who did not serve in Vietnam or anywhere outside 
the United States, does not specify what herbicide he was 
exposed to in service, and there is no medical or other 
competent evidence showing what, if any, herbicide he was 
exposed to in service.  Although the Board must accept as 
credible the veteran's statements to the effect that he was 
exposed to some chemical during service, see King, it appears 
that the veteran is merely speculating when he claims to have 
been exposed to herbicides in Pensacola, Florida, and the 
Board does not accept such statements as competent evidence 
of in-service herbicide exposure.

In short, there is no evidence of exposure to "herbicides" 
because there is no evidence of service in Vietnam and no 
competent evidence of exposure to herbicides otherwise.  

Moreover, there are no service medical records identifying 
treatment for peripheral neuropathy or any neurological 
disease during service or for decades thereafter.  
Accordingly, the second prong of the Caluza test, in-service 
incurrence, including by presumption, has not been met.

In addition, the third prong of Caluza is not met, as there 
is no competent medical evidence of record indicating that 
the veteran's current peripheral neuropathy disability is 
related to service or any incident thereof.  None of the 
medical reports in the claims folder relate the veteran's 
current peripheral neuropathy to his military service.  Prong 
three of Caluza is thus not met, since there is no nexus 
evidence relating the veteran's current peripheral neuropathy 
to Agent Orange exposure.  As discussed above, since the 
veteran did not serve in Vietnam during the Vietnam Era, 
there is no presumptive service connection under 
38 C.F.R. § 3.309(e).

Applying Combee to this case, the Board notes that there is 
no medical evidence on file linking the veteran's claimed 
herbicide exposure during service to his current peripheral 
neuropathy disability.  

Although the veteran may believe that there a relationship 
between his currently diagnosed peripheral neuropathy and his 
supposed exposure to "herbicides" in Florida, as a 
layperson, his opinion is of no probative value in this 
regard.  See Espiritu, 2 Vet. App. at 495 and Grottveit, 5 
Vet. App. at 93.  Competent medical evidence is required.  

In short, the Board concludes that two prongs of the Caluza 
well-groundedness test have not been met: there is no 
evidence of in-service incurrence (i.e. no competent evidence 
of exposure to herbicides during service and no evidence of 
peripheral neuropathy during service or for many years 
thereafter) and there is no competent medical evidence of 
record of a nexus between the currently diagnosed peripheral 
neuropathy disability and any incident of service origin, 
including the claimed herbicide exposure.

For the reasons and bases discussed above, the Board 
concludes that a well grounded claim has not been presented 
by the veteran.  The benefit sought on appeal is accordingly 
denied.

Additional matter

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to it.  38 U.S.C.A. § 5107(a).  VA's duty to assist depends 
upon the particular facts of the case, and the extent to 
which VA has advised him of the evidence necessary to support 
a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has held that the obligation exists only 
in the limited circumstances where the veteran has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  In this case, VA is not on notice of 
any known and existing evidence which would render the 
veteran's claim plausible.  


ORDER

A well-grounded claim not having been submitted, the claim of 
entitlement to service connection for peripheral neuropathy, 
including due to Agent Orange or other herbicide exposure, is 
denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  "Idiopathic" is defined as "of unknown causation".  See Lathan v. Brown, 7 Vet. App. 359, 361 (1995) 
[citing Dorland's Illustrated Medical Dictionary 815 (27th ed. 1988)].
  The Board further notes, however, that the first prong of the Caluza well grounded analysis, a current 
disability, is not met with respect to peripheral neuropathy due to claimed Agent Orange exposure under 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  The peripheral neuropathy contemplated by 38 C.F.R. §§ 3.307(a)(6) 
and 3.309(e) is one which would have appeared within a year after exposure to an herbicide agent.  



